TWENTY-FOURTH AMENDMENT TO FORBEARANCE AGREEMENT
AND TWENTY-SECOND AMENDMENT TO POST-CONFIRMATION
LOAN AND SECURITY AGREEMENT



            THIS TWENTY-FOURTH AMENDMENT TO FORBEARANCE AGREEMENT AND
TWENTY-SECOND AMENDMENT TO POST-CONFIRMATION LOAN AND SECURITY AGREEMENT

(the "Agreement") is effective as of this 14th day of September, 2001, among THE
CIT GROUP/BUSINESS CREDIT, INC., a New York corporation in its capacity as Agent
and Lender ("Agent"), each of the financial institutions party to the Loan
Agreement (each is referred to herein as a "Lender" and collectively as the
"Lenders"), TRISM, INC., a Delaware corporation ("Trism"), TRISM SECURED
TRANSPORTATION, INC., a Delaware corporation ("Trism Secured"), TRI-STATE MOTOR
TRANSIT CO., a Delaware corporation ("TSMT"), DIABLO SYSTEMS INCORPORATED D/B/A
DIABLO TRANSPORTATION, INC., a California corporation ("Diablo"), TRISM EASTERN,
INC. D/B/A C.I. WHITTEN TRANSFER, a Delaware corporation ("CI Whitten"), TRISM
HEAVY HAUL, INC., a Delaware corporation ("Heavy Haul"), TRISM SPECIALIZED
CARRIERS, INC., a Georgia corporation ("Specialized"), TRISM SPECIAL SERVICES,
INC., a Georgia corporation ("Special Services"), TRISM LOGISTICS, INC., a
Delaware corporation ("Logistics"), TRISM EQUIPMENT, INC., a Delaware
corporation ("TEI") (each of Trism, Trism Secured, TSMT, Diablo, CI Whitten,
Heavy Haul, Specialized, Special Services, Logistics and TEI is herein referred
to individually as a "Borrower" and collectively as the "Borrowers"), AERO BODY
AND TRUCK EQUIPMENT, INC., a Delaware corporation ("Aero Body"), E.L. POWELL &
SONS TRUCKING CO., INC., an Oklahoma corporation ("EL Powell"), TRISM TRANSPORT,
INC., a Delaware corporation ("Transport"), and TRISM TRANSPORT SERVICES, INC.
("Transport Services") (each of Aero Body, EL Powell, Transport and Transport
Services is individually referred to herein as a "Guarantor" and collectively as
the "Guarantors").



W

I T N E S S E T H:



   

         WHEREAS, Borrowers, Agent and Lenders are party to that certain
Post-Confirmation Loan and Security Agreement, dated February 9, 2000 (as the
same has been amended from time to time, the "Loan Agreement");



            WHEREAS

, Borrowers, Agent and Lenders desire to amend the Loan Agreement as set forth
herein; and



            WHEREAS

, Borrowers, Guarantors, Agent and Lenders are party to that certain Forbearance
Agreement, dated as of November 8, 2000 (as the same has been amended from time
to time, the "Forbearance Agreement;" all capitalized terms used herein and not
otherwise expressly defined herein shall have the respective meanings given to
such terms in the Forbearance Agreement); and



            WHEREAS

, Agent, Lenders, Borrowers and Guarantors desire to amend the Forbearance
Agreement as set forth herein.



 

--------------------------------------------------------------------------------

 

            NOW, THEREFORE

, in consideration of the foregoing premises, and other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:





        1.    Amendments to Loan Agreement and Forbearance Agreement.

    

 A. Amendments to Loan Agreement. Section 1.1 of Article 1 of the Loan Agreement
    is hereby amended by deleting therefrom the definition of "Initial
    Anniversary Date" in its entirety and inserting the following in lieu
    thereof:

> "Initial Anniversary Date" shall mean September 21, 2001.

B. Amendments to Forbearance Agreement. Paragraph 2 of the Forbearance Agreement
is hereby amended by deleting therefrom the reference to the date "September
14, 2001" and inserting in lieu thereof the date "September 21, 2001."



        2.    Representations, Warranties, Covenants and Acknowledgments. To
induce Agent and Lenders to enter into this Agreement:

Each Borrower and Guarantor does hereby represent and warrant that (i) as of the
date hereof, all of the representations and warranties made or deemed to be made
under the Forbearance Agreement and the other Loan Documents are true and
correct, (ii) as of the date hereof, after giving effect to the terms hereof,
there exists no (A) default or breach of the Forbearance Agreement or (B)
Default or Event of Default under the Loan Agreement or any of the Loan
Documents, other than any Default or Event of Default which may arise from the
failure of Borrowers to pay, during the Forbearance Period, certain interest
payments with respect to the Senior Notes (as defined below), (iii) such
Borrower and Guarantor has the power and is duly authorized to enter into,
deliver and perform this Agreement, and (iv) this Agreement and each of the
Forbearance Agreement and the other Loan Documents is the legal, valid and
binding obligation of the such Borrower and Guarantor enforceable against it in
accordance with its terms; and

Each Borrower and Guarantor does hereby reaffirm each of the agreements,
covenants, and undertakings set forth in the Forbearance Agreement and each and
every other Loan Document executed in connection therewith or pursuant thereto
as if such Borrower or Guarantor were making said agreements, covenants and
undertakings on the date hereof; and

Each Borrower and Guarantor does hereby acknowledge and agree that no right of
offset, defense, counterclaim, claim, causes of action or objection in favor of
any Borrower or Guarantor against Agent or any Lender exists arising out of or
with respect to (i) the Secured Obligations, this Agreement, the Forbearance
Agreement, the Loan Agreement or any of the other Loan Documents, (ii) any other
documents now or heretofore evidencing, securing or in any way relating to the
foregoing or (iii) the administration or funding of the Revolving Credit Loans;
and

 

--------------------------------------------------------------------------------

Each Borrower and Guarantor does hereby acknowledge and agree that any and all
references to the Loan Agreement herein or in the Forbearance Agreement shall
mean and refer to the Loan Agreement, as amended by (i) that certain First
Amendment to Post-Confirmation Loan and Security Agreement, dated August 31,
2000, (ii) that certain Second Amendment to Post-Confirmation Loan and Security
Agreement, dated January 26, 2001, (iii) that certain Third Amendment to
Post-Confirmation Loan and Security Agreement, dated February 28, 2001, (iv)
that certain Fourth Amendment to Post-Confirmation Loan and Security Agreement,
dated March 30, 2001, (v) that certain Fifth Amendment to Post-Confirmation Loan
and Security Agreement, dated April 13, 2001, (vi) that certain Sixth Amendment
to Post-Confirmation Loan and Security Agreement, dated April 27, 2001, (vii)
that certain Seventh Amendment to Post-Confirmation Loan and Security Agreement,
dated May 18, 2001, (viii) that certain Eighth Amendment to Post-Confirmation
Loan and Security Agreement, dated June 4, 2001, (ix) that certain Ninth
Amendment to Post-Confirmation Loan and Security Agreement, dated June 8, 2001,
(x) that certain Tenth Amendment to Post-Confirmation Loan and Security
Agreement, dated June 15, 2001, (xi) that certain Eleventh Amendment to
Post-Confirmation Loan and Security Agreement, dated June 27, 2001, (xii) that
certain Twelfth Amendment to Post-Confirmation Loan and Security Agreement,
dated July 6, 2001, (xiii) that certain Thirteenth Amendment to
Post-Confirmation Loan and Security Agreement, dated July 13, 2001, (xiv) that
certain Fourteenth Amendment to Post-Confirmation Loan and Security Agreement,
dated July 20, 2001, (xv) that certain Fifteenth Amendment to Post-Confirmation
Loan and Security Agreement, dated July 27, 2001, (xvi) that certain Sixteenth
Amendment to Post-Confirmation Loan and Security Agreement, dated August 3,
2001, (xvii) that certain Seventeenth Amendment to Post-Confirmation Loan and
Security Agreement, dated August 10, 2001, (xviii) that certain Eighteenth
Amendment to Post-Confirmation Loan and Security Agreement, dated August 17,
2001, (xix) that certain Nineteenth Amendment to Post-Confirmation Loan and
Security Agreement, dated August 24, 2001, (xx) that certain Twentieth Amendment
to Post-Confirmation Loan and Security Agreement, dated August 31, 2001, (xxi)
that certain Twenty-first Amendment to Post-Confirmation Loan and Security
Agreement, dated September 7, 2001, and (xxii) that certain Twenty-second
Amendment to Loan and Security Agreement, as contained herein.



        3.    Releases; Indemnities.

In further consideration of Agent's and each Lender's execution of this
Agreement, each Borrower and each Guarantor, individually and on behalf of its
successors (including, without limitation, any trustees acting on behalf of such
Borrower or Guarantor and any debtor-in-possession with respect to such Borrower
or Guarantor), assigns, subsidiaries and Affiliates, hereby forever releases
Agent and each Lender and their respective successors, assigns, parents,
subsidiaries, Affiliates, officers, employees, directors, agents and attorneys
(collectively, the "Releasees") from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions and causes of
actions (whether at law or in equity) and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether known or unknown,
matured or unmatured, fixed or contingent (collectively, "Claims") that such
Borrower or Guarantor may have against the Releasees which arise from or relate
to any actions which the Releasees may have taken or omitted to take in
connection with the Forbearance Agreement or other Loan Documents prior to the
date this Agreement was executed including without limitation with respect to
the Secured Obligations, any Collateral, the Loan Agreement, the Forbearance
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Secured Obligations. This provision shall survive and continue in
full force and effect whether or not such Borrower or Guarantor shall satisfy
all other provisions of this Agreement, the Forbearance Agreement, the Loan
Documents or the Loan Agreement including payment in full of all Secured
Obligations.

 

--------------------------------------------------------------------------------

Each Borrower hereby agrees that its obligation to indemnify and hold the
Releasees harmless as set forth in Section 3(a) above shall include an
obligation to indemnify and hold the Releasees harmless with respect to any and
all liabilities, obligations, losses, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by
the Releasees, or any of them, whether direct, indirect or consequential, as a
result of or arising from or relating to any proceeding by, or on behalf of any
Person, including, without limitation, officers, directors, agents, trustees,
creditors, partners or shareholders of such Borrower or Guarantor any subsidiary
or Affiliate of such Borrower, such Guarantor whether threatened or initiated,
asserting any claim for legal or equitable remedy under any statutes, regulation
or common law principle arising from or in connection with the negotiation,
preparation, execution, delivery, performance, administration and enforcement of
this Agreement or any other document executed in connection herewith. The
foregoing indemnity shall survive the payment in full of the Secured Obligations
and the termination of this Agreement, the Forbearance Agreement, the Loan
Agreement and the other Loan Documents



        4.    Conditions Precedent. The effectiveness of this Agreement is
subject to the following conditions precedent:

    

 A. Delivery of Documents. Borrowers and Guarantors shall have delivered to
    Agent, on behalf of Lenders, all in form and substance acceptable to Agent
    in its sole discretion, (i) executed counterpart originals of this
    Agreement, and (ii) such other documentation as Agent may reasonably require
    in connection herewith; and

    

 B. Accuracy of Representations and Warranties. All of the representations and
    warranties made or deemed to be made in this Agreement and under the
    Forbearance Agreement and the other Loan Documents shall be true and correct
    as of the date of this Agreement, except such representations and warranties
    which, by their terms, are applicable to a prior specific date or period;
    and

    

 C. Expenses. Borrowers and Guarantors shall have agreed to jointly and
    severally pay to Agent the costs and expenses referred to in Section 6
    hereof; and

    

 D. Fees. Borrowers and Guarantors shall have paid to Agent, for the ratable
    benefit of Lenders, an amendment and forbearance fee in an amount equal to
    $25,000, which fee shall be deemed fully earned as of the date hereof.

 

--------------------------------------------------------------------------------



        5.    Effect of this Agreement; Relationship of Parties. As expressly
amended hereby, the Forbearance Agreement and the other Loan Documents shall be
and remain in full force and effect as originally written, and shall constitute
the legal, valid, binding and enforceable obligations of Borrowers and
Guarantors to Agent and Lenders. The relationship of Agent and Lenders, on the
one hand, and Borrowers and Guarantors, on the other hand, has been and shall
continue to be, at all times, that of creditor and debtor and not as joint
venturers or partners. Nothing contained in this Agreement, any instrument,
document or agreement delivered in connection herewith or in the Forbearance
Agreement, the Loan Agreement or any of the other Loan Documents shall be deemed
or construed to create a fiduciary relationship between or among the parties.



        6.    Expenses. Borrowers and Guarantors agree to jointly and severally
pay on demand all reasonable costs and expenses of Agent and Lenders in
connection with the preparation, execution, delivery and enforcement of this
Agreement and all other documents and any other transactions contemplated
hereby, including, without limitation, the reasonable fees and out-of-pocket
expenses of legal counsel to Agent and Lenders. Borrowers authorize Agent to
charge the foregoing expenses to the Borrowers' loan account by increasing the
principal amount of the Revolving Credit Loans by the amount of such expenses
owed by Borrowers in connection herewith.



        7.    Miscellaneous. Borrowers and Guarantors agree to take such further
action as Agent or any Lender shall reasonably request in connection herewith to
evidence the amendments herein contained to the Forbearance Agreement. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument. This Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties hereto. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof, except the agreements embodied in the Forbearance Agreement, the Loan
Agreement and the other Loan documents (as modified herein). Time is of the
essence of this Agreement and of the Forbearance Agreement and the Loan
Agreement.



[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF

, Borrowers, Guarantors, Lenders and Agent have caused this Agreement to be duly
executed as of the date first above written.



 

 

 

BORROWERS:   

  

TRISM, INC.   

   

   

   

   

By:                                                                                

Name:

 Ralph Nelson   

Title:   

 Senior Vice President and General Counsel   

      TRISM SECURED TRANSPORTATION, INC.   
By:                                                                               
Name: Ralph Nelson Title: Senior Vice President and General Counsel      
TRI-STATE MOTOR TRANSIT CO.   
By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel   

 

--------------------------------------------------------------------------------

 

DIABLO SYSTEMS INCORPORATED, 
D/B/A DIABLO TRANSPORTATION, INC.

  



  



By:                                                                               

Name:

 Ralph Nelson

Title:   

 Senior Vice President and General Counsel

     



TRISM EASTERN, INC., D/B/A C. I.

WHITTEN TRANSFER

  

By:                                                                               

Name:

 Ralph Nelson

Title:   

 Senior Vice President and General Counsel

      TRISM HEAVY HAUL, INC.
By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel      

TRISM SPECIALIZED CARRIERS, INC.

      

By:                                                                               

Name: Ralph Nelson Title:  Senior Vice President and General Counsel       TRISM
SPECIAL SERVICES, INC.
By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel       TRISM
LOGISTICS, INC.      
By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel            

 

--------------------------------------------------------------------------------

 

TRISM EQUIPMENT, INC.   



By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel GUARANTORS:

AERO BODY AND TRUCK EQUIPMENT,
INC.

By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel       E.L.
POWELL & SONS TRUCKING, INC.
By:                                                                               
Name:

Ralph Nelson

Title:  Senior Vice President and General Counsel TRISM TRANSPORT, INC.
By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel

TRISM TRANSPORT SERVICES, INC.

By:                                                                               
Name:

  Ralph Nelson

Title:  Senior Vice President and General Counsel

 

--------------------------------------------------------------------------------

 

LENDERS:      

FLEET CAPITAL CORPORATION  

  

  

  

  

  

By:                                                                              

  

Name:                                                                         

  

Title:                                                                            

  

  

  

     

THE CIT GROUP/BUSINESS CREDIT,  

INC.  

  

  

  

  

By:                                                                              

  

Name:                                                                         

  

Title:                                                                            

  

  

  

     

AGENT:  

  

 

THE CIT GROUP/BUSINESS CREDIT,  

  

INC.  

  

  

  

  

  

By:                                                                              

  

Name:                                                                         

  

Title:                                                                            

  